 

UNlTEo STATEs DlsTRlcT CouRT
DlsTRlcT oF SouTH CARoLiNA

ORDER GRANT|NG PETlTloNs FoR NAlle CHANGE

Pursuant to the immigration and Nationality Act of 1952, as amended by the |mmigration Act of 1990,

10

11

12

13

14

15

16

17

18

19

20

the below listed applicants for naturalization have petitioned to change their names by decree of this court in

conjunction With the administration of the Oath of Allegiance.

Petitions for name changes filed by the below listed applicants for naturalization are hereby granted:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h :Name of Petitioner Narne C`ha'l'\ge'dj;oh 1 w l
` Midaié` \ w
MAR\A cEciLlA RivERA i\/\ARiA cEcn_iA RuBi vAi_ADAN
ALouYou EvARisTE ALioA GREBE E\/A AuDA GREBE FAGN|D|
KEo voRN i<Eo rvioiviE voRN
RosA iviuRciA RosA MADR|D
JENNY LALNE| PAR JENNY LALNE\PAR quG
LAL i<Ros TAN i_Ai_ i<RosTAN quG
MAR\A DE Los ANGELEs MAR|A DE Los ANGELEs GARciA
GARC|A DENEWMAN
MAR\A DEL cARMEN FRAusTo DE LOYA cARi\/iEN LovA
RoLF MATTHiAs JAci<Li RoLF MATTH|AS JAEci<u
BIAK i<\M aiAi<i-iNEi\/i i<iivi
MAAN Aziz i<ERzzo JAMES vicToR KERzzo
LAL NE| i<iivi yAN PE\< NE|
BAO TRAN i<HAc ooAN WiLi_iAivl DoAN
RADHA iANAi<i MAoYAvi YENAMANDRA MADHAV\ ci-llRuvoLu
vAN NGoc i<lEu vAN i<lEu
oEE RAM cHAN cHRis HKAWNG LA
MAR\E xENos MAR|E ARsLANiAN
AHMED i\/ioHAi\/iMAD FAsiHuL ALAi\/l AHMED ivioHAi\/iiviAo ALAM
PioTR vLADiMiRovicH ivANETs PETER vLADiMiRovicH lvANETs
THANH LAN iviAi TAMMY iviAi

 

 

 

 

 

 

 

Page 1 of 2

 

21

22

23

24

25

»Name o¥"#etitioh

 

 

 

 

 

 

Midd|e ' '
iNBoi< AN LAWToN ANN\E LAWToN
-- -- AsHA RAN\ AsHA RAN\
BENEoicT iviAi=uiLA iviANoiiLA BENEoicT i<uNTuALA MANDJ\LA
zHANNA vAsiLYEvNA PARci-iui< zHANNA vALERiE PARcHui<
KAMEL A ABDELsAYEo KAMEL ABoELsAYi-:D

 

 

 

 

 

 

ORDERED this 27th day of November 2018 at Spartanburg, South Carolina.

 

Wi£c

Donald C. Coggins, Jr.

//&

United States District Judge

Page 2 of 2

 

